DETAILED ACTION
This office action is in response to the amendment filed February 23, 2022 in which claims 21-40 are presented for examination and claims 1-20 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Rejection of the claims under 35 USC 102 over USPN 5,379,533 Swartz should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection (see below). 

Applicant’s Second Argument:  Applicant defers filing a Terminal Disclaimer over the nonstatutory double patenting rejections over USPN 9,737,114 and USPN 10,702,018 until allowance of a pending claim.
Examiner’s Response:  Applicant’s decision to defer filing a Terminal Disclaimer is acknowledged.  Examiner further notes that in view of current amendments to claims 21-40, the nonstatutory double patenting rejection over USPN 9,737,114 is withdrawn.  However, the nonstatutory double patenting rejection over USPN 10,702,018 is maintained (see below).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations “a fluid-filled chamber including a first fluid-filled portion extending from the outer surface and formed by at least two planar surfaces that meet at an apex, and a bonded area disposed between the outer layer and a foot-receiving cavity of the upper.”  These limitations render claim 21 indefinite because it is unclear whether it is the first fluid-filled chamber or the first fluid-filled portion that is formed by least two planar surfaces that meet at an apex and likewise whether it is the first fluid-filled chamber or the first fluid-filled portion that includes a bonded area?  For purposes of examination, these limitations will be interpreted as “a fluid-filled chamber including a first fluid-filled portion extending from the outer surface, the first fluid-filled portion being formed by at least two planar surfaces that meet at an apex, the first fluid-filled chamber further including a bonded area disposed between the outer layer and a foot-receiving cavity of the upper.”
Claim 31 recites the limitations “a fluid-filled chamber including a first fluid-filled portion extending from the outer surface and formed by at least two planar surfaces that meet at an apex.”  These limitations render claim 31 indefinite because it is unclear whether it is the first fluid-filled chamber or the first fluid-filled portion that is formed by least two planar surfaces that meet at an apex?  For purposes of examination, these limitations will be interpreted as “a fluid-filled chamber including a first fluid-filled portion extending from the outer surface, the first fluid-filled portion being formed by at least two planar surfaces that meet at an apex.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,379,533 Swartz in view of USPN 7,089,690 Krstic.
To claim 21, (as best understood by Examiner) Swartz discloses an upper (see Figure 1, reproduced below for convenience) for an article of footwear (12), the upper comprising:
an outer layer forming an outer surface of the upper (see Figure 1; col. 4, line 67 – col. 5, line 20); and
a fluid-filled chamber (10) including a first fluid-filled portion (14 of Figure 3) extending from the outer surface and a bonded area (24) disposed between the outer layer and a foot-receiving cavity of the upper (see especially Figures 1 and 3; col. 5, lines 10-46).

    PNG
    media_image1.png
    1035
    745
    media_image1.png
    Greyscale

Swartz discloses an upper for an article of footwear comprising a first fluid-filled portion (14 of Figure 3) that can be given a variety of shapes and configurations (col. 3, lines 55-58).
Swartz does not expressly disclose an article of footwear comprising a first fluid-filled portion being formed by at least two planar surfaces that meet at an apex.
However, Krstic teaches an upper for an article of footwear (700b of Figure 6B, reproduced below for convenience) comprising a fluid-filled chamber (air is a fluid) formed by at least two planar surfaces that meet at an apex (100 of Figure 1F; annotated Figure 1F, see below; col. 2, lines 37-39; col. 10, lines 43-49).

    PNG
    media_image2.png
    905
    617
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    900
    609
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure first fluid-filled portion 14 of fluid-filled chamber 10 of Swartz to be formed by at least two planar surfaces that meet at an apex because Krstic teaches that this configuration is known in the art enhance comfort characteristics of the footwear (col. 2, lines 34-36 of Krstic) and Swartz teaches that the fluid-filled chamber can be given a variety of different shapes and configurations (col. 3, lines 55-58 of Swartz).  Examiner further respectfully notes that it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the fluid-filled chamber to be formed by at least two planar surfaces that meet at an apex since Applicant has not disclosed that such a configuration solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing an upper comprising a fluid-filled chamber (see MPEP 2144.04).

To claim 22, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the first fluid-filled chamber includes a second fluid-filled portion extending from the outer surface (see 16 of Figure 3 of Swartz, 100’ of Figure 1F of Krstic, and Figure 6B of Krstic; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of first and second fluid-filled portions 14,16 of Swartz to each have the pyramid shape of fluid-filled chamber 100’ of Figure 1F of Krstic for similar reasoning to that relied up on claim 21, above).

To claim 23, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the bonded area is disposed between and connects the first fluid-filled portion and the second fluid-filled portion (see Figure 3 of Swartz; col. 5, lines 10-46 of Swartz).

To claim 24, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the fluid-filled chamber is formed from a first barrier element (20 of Swartz) and a second barrier element (22 of Swartz), the first barrier element and the second barrier element spaced apart from one another at the first fluid-filled portion to define a first interior chamber (26 of Swartz) and spaced apart from one another at the second fluid-filled portion to define a second interior chamber (28 of Swartz) (see especially Figure 4 of Swartz; col. 3, line 17- col. 4, line 12 of Swartz).

To claim 25, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the first barrier element and the second barrier element are attached to one another at the bonded area (see especially Figure 4 of Swartz; col. 3, lines 59-65 of Swartz).

To claim 26, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the first fluid-filled portion and the second fluid-filled portion are in fluid communication with one another (see especially Figure 4 of Swartz; col. 3, lines 17-24 of Swartz).

To claim 27, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper further comprising an inner layer disposed between the bonded area and the foot-receiving cavity (col. 5, lines 10-20 of Swartz).

To claim 28, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the first fluid-filled portion is elongate (as depicted in Figure 3 of Swartz, first fluid-filled portion 14 is slightly elongate, being slightly longer in the left-to-right direction than the top-to-bottom direction and as depicted in Figure 1F of Krstic, fluid-filled chamber 100’ is elongate in the height direction).

To claim 29, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the first fluid-filled portion is disposed at one of a medial side of the upper and a lateral side of the upper, the first fluid-filled portion including a longitudinal axis extending in a direction between a heel region of the upper and a forefoot region of the upper (as depicted in Figure 1 of Swartz, when first fluid-filled portion 14 is disposed on collar 36 of footwear 12, it extends in a direction between the heel end and forefoot end of footwear 12).

To claim 30, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the first fluid-filled portion extends from an ankle opening of the upper toward a sole structure of the article of footwear (see Figure 1 of Swartz; inasmuch as currently claimed, first fluid-filled portion 14 extends from an ankle opening at the top of footwear 12 “toward” sole 44 of Swartz; Examiner respectfully notes that claim 30 does not recite, for example, that a portion of the first fluid-filled portion is disposed adjacent the sole structure, merely that it extends toward the sole structure).

To claim 31, (as best understood by Examiner) Swartz discloses an upper (see Figure 1, reproduced above for convenience) for an article of footwear (12), the upper comprising:
an outer layer forming an outer surface of the upper (see Figure 1; col. 4, line 67 – col. 5, line 20); and
a fluid-filled chamber (10) including a first fluid-filled portion (14) extending from the outer surface, and a second fluid-filled portion (16) extending from the outer surface and spaced apart from the first fluid-filled portion (see Figure 1; col. 5, lines 10-46).
Swartz discloses an upper for an article of footwear comprising a first fluid-filled portion (14 of Figure 3) that can be given a variety of shapes and configurations (col. 3, lines 55-58).
Swartz does not expressly disclose an article of footwear comprising a first fluid-filled portion being formed by at least two planar surfaces that meet at an apex.
However, Krstic teaches an upper for an article of footwear (700b of Figure 6B, reproduced above for convenience) comprising a fluid-filled chamber (air is a fluid) formed by at least two planar surfaces that meet at an apex (100 of Figure 1F; annotated Figure 1F, see above; col. 2, lines 37-39; col. 10, lines 43-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure first fluid-filled portion 14 of fluid-filled chamber 10 of Swartz to be formed by at least two planar surfaces that meet at an apex because Krstic teaches that this configuration is known in the art enhance comfort characteristics of the footwear (col. 2, lines 34-36 of Krstic) and Swartz teaches that the fluid-filled chamber can be given a variety of different shapes and configurations (col. 3, lines 55-58 of Swartz).  Examiner further respectfully notes that it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the fluid-filled chamber to be formed by at least two planar surfaces that meet at an apex since Applicant has not disclosed that such a configuration solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing an upper comprising a fluid-filled chamber (see MPEP 2144.04).

To claim 32, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the outer layer extends between and separates the first fluid-filled portion and the second fluid-filled portion (see especially Figure 1-3 of Swartz; inasmuch as currently claimed, the outer layer of the upper of Swartz extends between first fluid-filled portion 14 and second fluid-filled portion 16 to at least some degree).

To claim 33, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the fluid-filled chamber includes a bonded area (24 of Swartz) extending between and connecting the first fluid-filled portion and the second fluid- filled portion, the bonded area disposed between the outer layer and a foot-receiving cavity of the upper (see Figures 1-3 of Swartz; col. 3, lines 17-65 of Swartz).

To claim 34, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the fluid-filled chamber is formed from a first barrier element (20 of Swartz) and a second barrier element (22 of Swartz), the first barrier element and the second barrier element spaced apart from one another at the first fluid-filled portion to define a first interior chamber (26 of Swartz) and spaced apart from one another at the second fluid-filled portion to define a second interior chamber (28 of Swartz) (see especially Figure 4 of Swartz; col. 3, line 17- col. 4, line 12 of Swartz).

To claim 35, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the first barrier element and the second barrier element are attached to one another at a bonded area (24 of Swartz) disposed between the first fluid-filled portion and the second fluid-filled portion, the bonded area disposed between the outer layer and a foot-receiving cavity of the upper (see Figures 1-3 of Swartz; col. 3, lines 17-65 of Swartz).

To claim 36, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper further comprising an inner layer disposed between the bonded area and the foot-receiving cavity (col. 5, lines 10-20 of Swartz).

To claim 37, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the first fluid-filled portion and the second fluid-filled portion are in fluid communication with one another (see especially Figure 4 of Swartz; col. 3, lines 17-24 of Swartz).

To claim 38, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein at least one of the first fluid-filled portion and the second fluid-filled portion is elongate (as depicted in Figure 3 of Swartz, first fluid-filled portion 14 and second fluid-filled portion 16 are both slightly elongate, being slightly longer in the left-to-right direction than the top-to-bottom direction and as depicted in Figure 1F of Krstic, fluid-filled chamber 100’ is elongate in the height direction).

To claim 39, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the first fluid-filled portion is disposed at one of a medial side of the upper and a lateral side of the upper and the second fluid- filled portion is disposed at the other of the medial side and the lateral side (as depicted in Figure 1 of Swartz, the fluid-filled chamber 10 disposed on the tongue of footwear 12 has its first 14 and second 16 fluid-filled portions are on opposing medial and lateral sides of the upper).

To claim 40, the modified invention of Swartz (i.e. Swartz in view of Krstic, as detailed above) further teaches an upper wherein the first fluid-filled portion extends from an ankle opening of the upper toward a sole structure of the article of footwear (see Figure 1 of Swartz; inasmuch as currently claimed, second fluid-filled portion 16 extends from an ankle opening at the top of footwear 12 “toward” sole 44 of Swartz; Examiner respectfully notes that claim 40 does not recite, for example, that a portion of the first fluid-filled portion is disposed adjacent the sole structure, merely that it extends toward the sole structure).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-13 of U.S. Patent No. 10,702,018. Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite substantially similar limitations for an upper for an article of footwear including a fluid-filled chamber with first and second portions/subchambers.  Dependent claims are rejected at least for depending from a rejected claim.

PRESENT APPLICATION
USPN 10,702,018
CLAIMS
21
1, 6, 8, 13

22
1, 8

23


24


25


26


27


28
2

29
4, 5, 10, 11, 12

30


31
1, 8

32


33


34


35
6, 13

36


37


38
2

39
3, 4, 10, 11

40



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732